1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                  ***
5

6     KEVIN SUTTON,                                      Case No. 3:19-cv-00268-MMD-WGC

7                                    Plaintiff,         ORDER ACCEPTING AND ADOPTING
             v.                                          REPORT AND RECOMMENDATION
8                                                           OF MAGISTRATE JUDGE
      STATE OF NEVADA, et al.,                                 WILLIAM G. COBB
9
                                  Defendant.
10

11           Before the Court is the Report and Recommendation of United States Magistrate

12   Judge William G. Cobb (ECF No. 3) (“R&R) relating to Plaintiff’s application to proceed in

13   forma pauperis (ECF No. 1) and pro se complaint (“Complaint”) (ECF No. 1-1). Plaintiff

14   filed an objection (“Objection”). (ECF No. 4.) The Court accepts and adopts the R&R in

15   full.

16           This Court “may accept, reject, or modify, in whole or in part, the findings or

17   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where, as here,

18   a party timely objects to a magistrate judge’s report and recommendation, then the court

19   is required to “make a de novo determination of those portions of the [report and

20   recommendation] to which objection is made.” 28 U.S.C. § 636(b)(1). Upon engaging in

21   de novo review, the Court finds good cause to accept and adopt the R&R in full.

22           Magistrate Judge Cobb recommends that the Court grant Plaintiff’s application to

23   proceed in forma pauperis. The Court adopts this recommendation.

24           Judge Cobb additionally recommends that the Court dismiss the Complaint with

25   prejudice because Plaintiff fails to state any claim upon which relief may be granted. (ECF

26   No. 3.) In his Objection, Plaintiff does not contest Judge Cobb’s findings as to the

27   sufficiency of his claims. (ECF No. 4.) Instead, he merely seeks to be allowed to amend

28   the Complaint to state claims against Clark County and Jane and John DOES. (Id.) In this
1    regard, Plaintiff contends that “it is possible” for him to assert a claim against Clark County

2    and others for deliberate indifference under the Eighth Amendment and an additional state

3    law negligence claim. (Id. at 2.)

4           However, the Complaint is devoid of the requisite facts to suggest that it is possible

5    for Plaintiff to assert a claim against Clark County under 42 U.S.C. § 1983. (See ECF No.

6    1-1.) To be clear, while municipalities are not entitled to sovereign immunity and may be

7    held liable under § 1983, a plaintiff can only establish municipal liability by demonstrating

8    that the municipality had a deliberate policy, custom or practice that was the moving force

9    behind the constitutional violation(s) he suffered. Bd. of Cty. Comm’rs v. Brown, 520 U.S.

10   397, 403 (1997); Galen v. County of Los Angeles, 477 F.3d 652, 667 (9th Cir. 2007) (citing

11   Monell v. Dep’t of Social Servs., 436 U.S. 658, (1978). Specifically, a plaintiff is required

12   “to identify a municipal policy or custom that caused the plaintiff’s injury.” Bd. of Cty.

13   Comm’rs, 520 U.S. at 403 (internal quotations and citations omitted) (emphasis added).

14   Here, Plaintiff makes no assertion based on any policies or practices of Clark County.

15   Thus, nothing suggests amendment would not be futile as to Clark County.

16          Additionally, Plaintiff fails to articulate or proffer any idea as to what factual

17   allegations he would assert against Jane and John DOES. (See ECF No. 4.) Further,

18   absent a claim grounded in federal law, the Court would lack jurisdiction over any state

19   law claim.

20          It is therefore ordered, adjudged and decreed that the Report and Recommendation

21   of Magistrate Judge William G. Cobb (ECF No. 3) is accepted and adopted in its entirety.

22          It is ordered that Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is

23   granted. Plaintiff is nonetheless required to pay, through NDOC, an initial partial filing fee

24   in the amount of $ 17.50 within thirty days of the entry of this order. Thereafter, whenever

25   his prison account exceeds $10, Plaintiff is required to make monthly payments in the

26   amount of 20 percent of the preceding month’s income credited to his account until the full

27   $350 filing fee is paid. This is required even if the action is dismissed, or is otherwise

28   unsuccessful.

                                                   2
1          It is further ordered that the Clerk send a copy of this order to the attention of Chief

2    of Inmate Services for the Nevada Department of Corrections, P.O. Box 7011, Carson

3    City, Nevada 89702.

4          It is further ordered that the Clerk detach and file the Complaint (ECF No. 1-1).

5          It is further ordered that Plaintiff’s Objection (ECF No. 4) is overruled.

6          It is further ordered that this action is dismissed.

7          The Clerk of Court is directed to enter judgment accordingly and close this case.

8          DATED THIS 19th day of August 2019.

9

10                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
